             IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


MARTHA KESLER,

        Plaintiff,

             V.                                  CV 116-191


GENERAL MOTORS LLC,

        Defendant.




                                  ORDER




     Before the Court is the Parties' stipulation of dismissal

with prejudice.      {Doc. 26.)   Both Parties signed the stipulation;

thus, the Court finds dismissal proper under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii).        IT IS THEREFORE ORDERED that this

matter is DISMISSED WITH PREJUDICE.         The Clerk is directed to

TERMINATE all motions and deadlines, if any, and CLOSE this case.

Each party shall bear its own costs and fees except as otherwise

agreed.

     ORDER ENTERED at Augusta, Georgia, this          day of February,

2019.



                                   J. RANDAL HALL, CHIEF JUDGE
                                   UNITED^^ATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
